                    Case 20-12460           Doc 34       Filed 07/22/20   Page 1 of 2




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                       (Greenbelt Division)

---------------------------------------------------------------X
In re:                                                         :   Chapter 13
                                                               :
Angela Renee Brown                                             :   Case No. 20-12460
                  Debtor.                                      :
                                                               :
---------------------------------------------------------------X

                                  RESPONSE TO TRUSTEE’S LINE

        Debtor responds and objects to the Trustee’s “Line.” The tax return was provided timely
to the trustee, and the Trustee failed to mention his claim that it was not received when the case
was discussed before confirmation. The only issue was amending the plan to reflect the car’s
court-determined valuation.

        Wherefore, Debtor requests that the Court confirm the Debtor’s Plan.


        Dated: July 22, 2020.

                                                     Respectfully submitted,


                                                     __/s/Daniel M. Press_______
                                                     Daniel M. Press
                                                     CHUNG & PRESS, P.C.
                                                     6718 Whittier Avenue, Suite 200
                                                     McLean, Virginia 22101
                                                     (703) 734-3800
                                                     dpress@chung-press.com
                 Case 20-12460       Doc 34     Filed 07/22/20    Page 2 of 2




                                CERTIFICATE OF SERVICE

I certify that on the 22nd day of July, 2020, the foregoing Response was served on the Trustee by
CM/ECF, as follows:

Timothy P. Branigan cmecf@chapter13maryland.com



                                            __/s/Daniel M. Press_______
                                            Daniel M. Press
                                            CHUNG & PRESS, P.C.
                                            6718 Whittier Avenue, Suite 200
                                            McLean, Virginia 22101
                                            (703) 734-3800
